Wixslow, O. J.
(concurring). I concur in the result reached in this ease. I add this note simply to say that in my judgment the rule quoted from the Asserin Case has no bearing on the question of the weight to be given to the decision of the trial judge on a motion for nonsuit or directed verdict. That question was not under consideration in the Asserin Case, but simply the question of the effect of the verdict of the jury. The familiar rule was laid down that the verdict will not be set aside unless there is no evidence in its support, or unless the great weight of evidence is against it, and that weight is so reinforced by all reasonable probabilities and inferences that it becomes overwhelming.
This rule has no bearing on the initial question, namely, the question whether there is any evidence to go to the jury. *488That question must be decided by itself. It gets no help from the verdict, because the verdict cannot make evidence where there was none before.